NO.



Mario Lopez Jucup                           §    In the Texas Court of

vs.                                         §    Criminal Appeals

The State of Texas                          §    at Austin, Texas



                     On Appeal from the Fifth Court of Appeals
                           in Cause No. 05-13-00878-CR



                        Appellant's Motion to Extend the
              Time for Filing a Petition for Discretionary Review


To the Honorable Judges of said Court:

      Comes now Appellant, and respectfully requests that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

      1. On November 24, 2014, Appellant's conviction was affirmed by the Fifth

Court of Appeals in Cause No. 05-13-00878-CR styled Mario Lopez Jucup v. The

State of Texas.


      2. The present deadline for filing a Petition for Discretionary Review is

December 24, 2014. Appellant respectfully requests an extension of time until

                                                                RECEIVED IN
                                                          COURT OF CRIMINAL APPEALS

                                                                 JAN 02 2015

                                                             Abel Acosta, Clerk
February 24, 2015.

      3. No previous extension of time has been granted.

      4. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to February 24, 2015.


                                        Respectfully submitted,




                                        Mario Lopez Jucup, Appellant # 01870734
                                        Holliday Unit
                                        295 IH 45 N
                                        Huntsville, TX 77320-4959

                          CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on !Qec6fiAb